Citation Nr: 1121031	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  03-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased disability rating for service-connected residuals of a T8 compression fracture, currently evaluated 10 percent disabling, to include restoration of a previously assigned 40 percent rating.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.  This case initially came before the Board of Veterans' Appeals (the Board) on appeal from March 2002 and June 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (the RO).

The case now has a quite complex procedural history.  The Veteran was initially granted service connection for residuals of a T8 compression fracture in an August 1986 rating decision, and a noncompensable rating was assigned.  In January 2001, the Veteran filed an increased rating claim for the T8 fracture residuals.  A claim for service connection for a duodenal ulcer was added in April 2001. 

A March 2002 rating decision granted an increased rating of 40 percent for the Veteran's T8 fracture residuals, and also granted service connection for an unrelated disability.  The Veteran disagreed.  A statement of the case was issued in March 2003 in which the rating assigned the Veteran's T8 fracture residuals was decreased to 10 percent.  The Veteran thereafter perfected an appeal of the claim by his submission of a substantive appeal (VA Form 9) in April 2003.  The Veteran and his spouse presented testimony before a Veterans Law Judge at the RO in September 2004 regarding, in pertinent part, the issue listed on the title page of this Remand.  In an April 2009 decision, the Board Remanded the claim for a rating in excess of 10 percent for service-connected residuals of a T8 compression fracture, to include restoration of a previously assigned 40 percent rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the September 2004 hearing as to the issue remaining on appeal is no longer employed at the Board.  Under these circumstances, the Veteran is entitled to another hearing if the Veteran so requests.  38 C.F.R. § 20.707 (2010).  In September 2010, the Veteran was informed of his right to request another hearing.  The Veteran has requested a hearing before a Board member at the Regional Office.  The requested hearing should be scheduled.   

Accordingly, the case is REMANDED for the following action:

Advise the Veteran of each type of hearings before the Board available at the Regional Office.  Schedule the Veteran for the requested Travel Board or Board videoconference hearing at the RO.  The Veteran should be notified of the date, time and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

